Title: To Thomas Jefferson from James Madison, 23 June 1780
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philadelphia June 23d 1780

Nothing material has taken place since my last. The fact is confirmed that Clinton has returned to N.Y. with part of the Southern army, and has joined Kniphausen. They are at present man[oeuvering] for purposes not absolutely known, but most probably in order to draw Genl. Washington to an action in which they suppose he may be disabled to give the necessary co-operation to the french armament. Could they succeed in drawing him from his strong position, the result indeed ought to be exceedingly feared. He is weak in numbers beyond all suspicion, and under as great apprehension from famine as from the Enemy. Unless very speedy and extensive reinforcements are received from the Eastern States which I believe are exerting themselves, the issue of the Campain must be equally disgraceful to our Councils and disgustful to our Allies. Our greatest hopes of being able [to] feed them are founded on a patriotic scheme of the opulent Merchants of this City who have already subscribed nearly £3,000,000 and will very soon complete that sum, the immediate object of which is to procure and transport to the Army 3,000,000,000 of rations and 300 Hhds of rum. Congress for the support of this bank and for the security and indemnification of the Subscribers, have pledged the faith of the United States and agreed to deposit Bills of Exchange in Europe to the Amount of £150,000 Sterling, which are not however to be made use of unless other means of discharging this debt [should] be inadequate. With sincere regard I am Yr. Obt Servt,

J. Madison Junr

 